Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made effective
February 6, 2006, by and between Duratek, Inc., a Delaware corporation having
its principal place of business at 10100 Old Columbia Road, Columbia, Maryland
21046 (hereinafter, “Company”), and Joseph G. Henry (hereinafter, “Employee”).

 

RECITALS

 

WHEREFORE, Company desires to continue to employ Employee as Chief Operating
Officer and Executive Vice President, subject to the terms and provisions of
this Agreement, and Employee desires to continue such employment with Company,
subject to the terms and provisions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

 

1.                                      Term.  Unless earlier terminated as
provided herein, Company hereby agrees to employ Employee and Employee hereby
accepts such employment for a two year period commencing February 6, 2006 and
ending on February 6, 2008, upon the terms and conditions hereinafter set
forth.  Commencing on February 6, 2008 and each February 6th thereafter, the
Term shall automatically be extended for one additional year, unless this
Agreement has been previously terminated pursuant to Section 8 of this Agreement
or, not later than the August 1st immediately preceding such February 6th
anniversary, Company or Employee shall have given written notice to the other
that it does not wish to extend this Agreement.  For the purposes of this
Agreement, the term as defined in this Section, including any extension thereof,
shall be the “Term.”

 

2.                                      Duties.  During the Term, Employee shall
serve as Chief Operating Officer and Executive Vice President (hereinafter,
“COO/EVP”) of Company and shall report to, and have those duties,
responsibilities, and authority assigned him from time to time by, the Chief
Executive Officer of Company (hereinafter, the “CEO”) or his designee.  Employee
shall have the powers and authority consistent with such responsibilities,
duties, and authority.  Employee shall devote substantially all his working
time, attention, knowledge, and skills faithfully, diligently, and to the best
of his ability, in furtherance of the business and activities of Company. 
During the Term, Employee shall refrain from engaging in any activity which is
or may be contrary to the welfare, interests, or benefits of Company and from
engaging in any activity which is or may be competitive with the activities of
Company.  The principal place of performance by Employee of his duties hereunder
shall be Company’s principal executive offices in Columbia, Maryland or such
other location as agreed to by Employee and Company, although Employee may be
required to travel outside of the area where Company’s principal executive
offices are located in connection with the business of Company, to an extent
substantially consistent with Employee’s present business travel obligations. 
Nothing in this Section shall preclude

 

--------------------------------------------------------------------------------


 

Employee from engaging in charitable, professional, and community activities, in
each case as long as such activities do not interfere, conflict, or give the
appearance of conflicting in any way with Employee’s performance under this
Agreement.

 

3.                                      Salary.  In consideration for the
services to be rendered by Employee hereunder and for all rights and covenants
granted herein, Company shall pay to Employee a gross salary in the amount of
$290,659.20 per year (hereinafter, the “Salary”) commencing January 30, 2006. 
This Salary shall be paid in equal monthly or bi-weekly installments, in
accordance with the customary payroll practices of Company and subject to such
deductions as are required by law and applicable regulations.  This salary may
be increased from time to time at the discretion of the Compensation Committee
of the Board of Directors of the Company.

 

4.                                      Cash Bonus.  Employee will continue to
be eligible to receive cash bonuses pursuant to the Company’s Executive
Compensation Plan (the “Executive Compensation Plan”); provided, however, that
Company may not reduce Employee’s target bonus amount (represented as a
percentage of base salary) from that in effect as of the date hereof or as may
be increased from time to time.  In the event that Company amends or terminates
the Executive Compensation Plan, Company shall provide Employee with an annual
cash bonus program that will provide him with an opportunity to realize an
annual cash bonus which is not less than the target bonus amount (represented as
a percentage of base salary) that exists under the Executive Compensation Plan
at the time it is amended or terminated, which opportunity shall be reasonably
comparable to Employee’s opportunity under the Executive Compensation Plan as of
the date hereof.

 

5.                                      Equity Incentive Plan.  Employee will
continue to be eligible to receive equity incentives pursuant to the Executive
Compensation Plan.  All awards pursuant to the Executive Compensation Plan shall
be subject to the terms and provisions of the 1999 Stock Option and Incentive
Plan, or any similar plan, and any award agreement with respect to such award. 
The vesting, exercisability and termination provisions regarding such awards
shall be subject to the terms and provisions of the 1999 Stock Option and
Incentive Plan, or other similar plan pursuant to which the award was made, and
the corresponding award agreement.

 

6.                                      Employee Benefits.   Employee shall be
entitled to participate in or receive benefits under any employee benefit plan,
arrangement or perquisite made available by Company to its executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans, arrangements and
perquisites.  Nothing paid to Employee under any plan, arrangement or perquisite
presently in effect or made available in the future shall be deemed to be in
lieu of the salary and bonus payable to Employee pursuant to Sections 3, 4, and
5 hereof.  Any payments or benefits payable to Employee hereunder in respect of
any year during which Employee is employed by Company for less than the entire
such year shall, unless otherwise provided in the applicable plan or arrangement
be prorated in accordance with the number of days in such year during which he
is so employed.

 

7.                                      Vacations.  Employee shall be entitled
to four weeks’ vacation (personal time benefit) in each calendar year, or such
greater amount of vacation as may be determined in accordance with Company’s
vacation policy as in effect on the date hereof.

 

2

--------------------------------------------------------------------------------


 

Employee shall also be entitled to all paid holidays and personal days given by
Company to its executives.

 

8.                                      Termination.  Notwithstanding the
provisions of Section 1 hereof, Employee’s employment with Company may be
earlier terminated by either party at any time, subject to the following
restrictions (except that termination due to death or disability of Employee
shall be governed by Section 9 below):

 

(a) at any time during the Term, Company may terminate this Agreement for Cause
upon written notice to Employee.  For purposes hereof, “Cause” shall be defined
as: (i) Employee’s willful material misconduct or neglect in the performance of
his duties as determined by the CEO or his designee; (ii) Employee’s conviction
by a court of competent jurisdiction of any felony, offense punishable by
imprisonment in a state or federal penitentiary, or any offense, civil or
criminal, involving fraud, moral turpitude or immoral conduct; (iii) Employee’s
use of illegal drugs or abusive use of prescription drugs as determined by a
licensed physician or physicians designated by Company to examine Employee; or
(iv) Employee’s willful material breach of this Agreement as determined by the
CEO or his designee, which breach is not cured within thirty (30) days after
Employee’s receipt of written notice from Company specifying such breach and
demanding a cure thereof;

 

(b) at any time during the Term and upon six (6) months prior written notice to
Company, Employee may terminate this Agreement for “Good Reason.”  For the
purposes of this Agreement, “Good Reason” shall mean (i) Company’s failure to
perform or observe any of the material terms or provisions of this Agreement and
continued failure of Company to cure such default within thirty (30) days after
written demand for performance has been given to Company by Employee, which
demand shall describe specifically the nature of such alleged failure to perform
or observe such material terms or provisions, (ii) a material reduction in the
scope of Employee’s duties, authority, responsibilities or title as in effect
immediately prior to such reduction; (iii) Company’s assignment to Employee of
duties which are inconsistent with Employee’s position as COO/EVP; (iv) a
reduction by Company in Employee’s base salary or in any other benefits made
available to other senior executives of Company; or (v) Employee’s relocation to
a facility or a location more than fifty (50) miles from the then present
location without Employee’s prior written consent, and in each case the failure
of Company to cure the same within thirty (30) days after receipt of written
notice thereof from Employee;

 

(c) at any time during the Term and upon six (6) months prior written notice to
Employee, Company may terminate this Agreement for any reason other than Cause,
and at any time during the Term and upon six (6) months prior written notice to
Company, Employee may terminate this Agreement for any reason other than Good
Reason;

 

(d) upon termination of this Agreement by Company for Cause or by Employee for
any reason other than Good Reason, Employee shall be entitled only to his Salary
up to the date of the termination of this Agreement, and Company shall have no
further obligation or duties to Employee, and Employee shall have no further
obligation or duties to Company except as provided in Sections 10, 11, and 12;

 

3

--------------------------------------------------------------------------------


 

(e) upon termination of this Agreement by Company for any reason other than
Cause or by Employee for Good Reason, Company shall continue to pay Employee’s
Salary and provide Employee with benefits comparable to those Employee received
pursuant to Sections 6 and 7, immediately prior to the effective date of
termination through the twelfth full month following the effective date of
termination (hereinafter, the “Severance Period”), and Employee shall have no
further obligations or duties to Company, except as provided in Sections 10, 11,
and 12.  Company shall have no further obligation or duties to Employee other
than as set forth in this Section 8(e).  Employee’s entitlement to amounts owing
pursuant to this Agreement shall not be dependent upon Employee’s efforts to
“mitigate” loss or to find other employment, nor shall the amounts owing
pursuant to this Agreement be subject to offset by compensation earned from a
subsequent employer.  Notwithstanding anything in this Section 8(e) to the
contrary, this Section 8(e) shall not apply to a termination of the Employee’s
employment that occurs within twelve (12) months after a Change of Control.

 

9.                                      Disability and Death.  (a) If during the
Term Employee shall become unable to perform his duties or carry out his
responsibilities by reason of illness or injury, Company shall continue to pay
or provide to Employee Salary continuation under the terms of the disability
insurance coverage for officers of Company.  If, however, the disability
continues for an uninterrupted period exceeding six calendar months, Company, at
its election, may terminate this Agreement with no further obligations by
Company.  Employee shall be entitled to any benefit for which Employee qualifies
under any long-term disability plan of Company.  The inability of Employee to
perform his duties and carry out his responsibility because of illness or injury
shall be determined by a qualified physician or physicians designated by Company
to examine Employee. To the extent physically and mentally capable, Employee
shall furnish information and assistance to Company and shall be available to
Company to undertake reasonable assignments consistent with the dignity,
importance, and scope of Employee’s prior position and current physical and
mental health.

 

(b) If during the Term Employee shall die, this Agreement shall terminate
automatically.  In this event, Company shall pay to Employee’s estate or to his
beneficiaries, Employee’s Salary up to the date of death.  Company shall have no
further obligation or duties to Employee’s estate or to his beneficiaries.

 

10.                               Restrictive Covenants.

 

(a)                                  Confidentiality.  During the Term and
continuing subsequent to any termination or expiration of this Agreement,
Employee shall maintain Information, as defined in Section 10(a)(i) below, as
secret and confidential unless Employee is required to disclose Information
pursuant to the terms of a valid and effective order issued by a court of
competent jurisdiction or a governmental authority.  Employee shall use
Information solely for the purpose of carrying out those duties assigned him as
an employee of Company and not otherwise.  The disclosure of Information to
Employee shall not be construed as granting to Employee any license under any
copyright, trade secret or any right of ownership or right to use the
information whatsoever.

 

(i)                                     For the purposes of this Section 10,
“Information” shall mean information related to Company’s business.  Such
information shall include, but

 

4

--------------------------------------------------------------------------------


 

shall not be limited to: (w) any financial, business, planning, operations,
services, potential services, products, potential products, technical
information, intellectual property, trade secrets and/or know-how, formulas,
production, purchasing, marketing, sales, personnel, customer, supplier, or
other information of Company; (x) any papers, data, records, processes, methods,
techniques, systems, models, samples, devices, equipment, compilations,
invoices, customer lists, or documents of Company; (y) any confidential
information or trade secrets of any third party provided to Company in
confidence or subject to other use or disclosure restrictions or limitations;
and (z) any other information, written, oral or electronic, whether existing now
or at some time in the future, whether pertaining to current or future
developments, and whether accessed prior to Employee’s tenure with Company or to
be accessed during his future employment or association with Company, which
pertains to Company’s affairs or interests or with whom or how Company does
business.  Company acknowledges and agrees that Confidential Information shall
not include information which is or becomes publicly available other than as a
result of a disclosure by Employee.

 

(ii)                                  Employee shall promptly notify Company if
he has reason to believe that the unauthorized use, possession, or disclosure of
any Information has occurred or may occur.

 

(iii)                               All physical items containing Information,
including, without limitation, the business plan, know-how, collection methods
and procedures, advertising techniques, marketing plans and methods, sales
techniques, documentation, contracts, reports, letters, notes, any computer
media, customer lists and all other information and materials of Company’s
business and operations, shall remain the exclusive and confidential property of
Company and shall be returned, along with any copies or notes of Employee made
thereof or therefrom, to Company when Employee ceases his employment with
Company.

 

(b)                                 Non-Competition.  Employee hereby covenants
and agrees that at no time during Employee’s employment with Company and for a
period of one year immediately following termination of Employee’s employment
with Company, whether voluntary or involuntary, shall Employee (i) develop, own,
manage, operate, or otherwise engage in, participate in, represent in any way or
be connected with, as officer, director, partner, owner, employee, agent,
independent contractor, consultant, proprietor, stockholder (except for the
ownership of a less than 5% stock interest in a publicly traded company), or
otherwise, any business or activity competing with Company or its affiliates
within the United States; (ii) act in any way, directly or indirectly, with the
purpose or effect of soliciting, diverting or taking away any business,
customer, client or any supplier of Company; or (iii) otherwise compete with
Company in the sale or licensing, directly or indirectly, as principal, agent or
otherwise, of any products competitive with the products, or services
competitive with the services, developed or marketed by Company within the
United States.  Employee acknowledges that he will provide unique services to
Company and that this covenant has unique, substantial, and immeasurable value
to Company.

 

(c)                                  Non-solicitation or hiring of employees. 
Employee hereby covenants and agrees that at no time during Employee’s
employment with Company and for a period of one year immediately following
termination of Employee’s employment with Company, whether voluntary or
involuntary, will Employee act in any way with the

 

5

--------------------------------------------------------------------------------


 

purpose or effect of (i) hiring any of the employees of Company, its divisions
or subsidiaries or (ii) soliciting, recruiting or encouraging, directly or
indirectly, any of Company’s employees to leave the employ of Company, its
divisions or its subsidiaries.

 

11.                               Discoveries, Inventions, Trade Secrets, Trade
Names, Copyrights, and Patents.  As part of the rights granted herein to
Company, Employee agrees that all right, title and interest of any kind and
nature whatsoever in and to any inventions, product, know-how, trade secrets,
patents, trademarks, methods, procedures, copyrights, seminars, discoveries,
improvements, ideas, creations, and other technical properties, whether or not
patentable or subject to rights of copyright and/or trademark, which are
conceived or made by Employee during the Term, and which are related to any of
the business and/or activities of Company and any other lines of business which
Company subsequently pursues in any form to include but not be limited to a
strategic plan, research, feasibility studies, development, manufacturing, and
customer contact (including but not limited to intellectual property, know-how,
trade secrets, and patents in process or granted) or the performance by Employee
of his services hereunder, shall be and become the sole and exclusive property
of Company for all purposes.  Employee shall promptly disclose to Company any
such conception or other work product of the type as is generally described in
the immediately preceding sentence.  Employee agrees to execute any and all
applications, assignments and other written instruments that Company may deem
necessary and appropriate to confirm the title and interest of Company therein
and thereto.  The obligations of Employee under this Section 11 shall be binding
upon his assignees, employers, other corporate or research affiliates,
executors, administrators and heirs.  The grant, transfer and assignment to
Company by Employee of rights to intellectual properties shall remain effective
for such periods of time as applicable law may permit with respect to the
ownership of any such intellectual property or materials.

 

12.                               Enforcement. Employee understands and agrees
that he will provide unique services to Company and that the restrictions
contained in Sections 10 and 11 of this Agreement are reasonable, fair, and
equitable in scope, terms, and duration, are necessary to protect the legitimate
business interests, trade secrets, and good will of Company, and are a material
inducement to Company to enter into this Agreement, and that any breach or
threatened breach of the restrictions stated in Sections 10 and 11 would cause
Company substantial and irreparable harm for which there is no adequate remedy
at law.  Therefore, Employee agrees and consents to the issuance of injunctive
relief in favor of Company by any court of competent jurisdiction, where, in
Company’s sole discretion, Company has acted upon reasonable information
concerning a breach or potential breach of this Agreement, to enjoin the breach
of any of the covenants of Employee contained in Sections 10 and 11 of this
Agreement.  Nothing contained in this Section shall invalidate or waive any
other rights or remedies which Company may have at law or in equity.

 

13.                               Indemnification; Directors’ and Officers’
Insurance.

 

(a)                                  While Employee is employed by Company
pursuant to this Agreement, Company covenants that it will not repeal or modify
any right to indemnification or limitation of liability under Company’s Amended
and Restated Certificate of Incorporation, By-Laws, or otherwise so as to
adversely affect any right or protection of a director or officer of Company
existing at the time of such repeal or modification.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Company agrees to provide to Employee and
keep current at all times during Employee’s employment, at its expense,
director’s and officer’s liability insurance, with Employee named as the
beneficiary, with such coverage limits as are determined in the reasonable
discretion of the Board of Directors of the Company.

 

14.                               Change of Control.  Company agrees that in the
event a Change of Control (as hereinafter defined) occurs and Employee leaves
the employment of Company and the combined entity for whatever reason (other
than (i) termination for Cause, (ii) death, (iii) permanent disability as
described in Section 9 hereof or (iv) by Employee for any reason other than Good
Reason):

 

(a)                                  If the termination occurs within twelve
months after a Change of Control, Company shall continue to pay Employee’s
Salary through the twelfth (12th) full month following the effective date of
termination.  The six (6) month notice requirement prior to the effective date
of termination pursuant to Sections 8(b) and 8(c) shall continue to be
applicable following a Change of Control.  To the extent the Company gives less
than six (6) months notice (other than in the case of a termination for Cause),
the Company shall pay the Employee his or her Salary for the amount of time by
which the actual notice given is less than six (6) months.

 

(b)                                 To the extent eligible, Employee shall
continue to be covered by all noncash benefit plans of Company, except for the
retirement plans or retirement programs in which Employee participates or any
successor plans or programs in effect on the date of a Change of Control, for 12
months thereafter; provided, however, that if during such time period Employee
should enter into the employment of a competitor of Company, participation in
such noncash benefit plans would cease.  In the event Employee is ineligible
under the terms of such plans to continue to be so covered, Company shall use
its best efforts to provide substantially equivalent coverage through other
sources.  If Company is unable to provide substantially equivalent coverage
through other sources, then Company shall pay in cash to Employee the amount
Company would have had to expend to provide such coverage assuming standard
risk.

 

(c)                                  Employee’s payments received hereunder
shall be considered severance pay in consideration of past service, and pay in
consideration of continued service from the date hereof and entitlement thereto
shall not be governed by any duty to mitigate damages by seeking further
employment nor offset by any compensation which may be received from future
employment.

 

(d)                                 The specific arrangements referred to above
are not intended to exclude Employee’s participation in other benefits available
to executive personnel generally or to preclude other compensation or benefits
as may be authorized by the Board of Directors of the Company from time to time,
or as a result of the Change of Control.

 

(e)                                  This Section shall be binding upon and
shall inure to the benefit of the respective successors, assigns, legal
representatives and heirs to the parties hereto.

 

(f)                                    For the purpose of this Agreement, a
“Change of Control” shall mean: a merger, consolidation, or reorganization of
Company with one or more other

 

7

--------------------------------------------------------------------------------


 

entities in which Company is not the surviving entity, a sale of substantially
all of the assets of Company to another entity, or any transaction (including,
without limitation, a merger or reorganization in which Company is the surviving
entity) that results in any person or entity (or persons or entities acting as a
group or otherwise in concert) becoming the beneficial owner of fifty percent
(50%) or more of the combined voting power of all classes of securities of
Company or obtaining (through stock ownership, proxies, or otherwise) the right
to elect a majority of the Board of Directors of the Company.

 

15.                               Gross Up Payments  If the payment provided
under this Agreement (the “Contract Payment”) is subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(“Code”), Company shall pay Employee on or before the fifth day following the
date of termination, an additional amount (the “Gross-Up Payment”) such that the
net amount retained by Employee, after deduction of any Excise Tax on the
Contract Payment and such other Total Payments (as defined below) and any
federal and state and local income tax and Excise Tax upon the payment provided
for by this Section, shall be equal to the Contract Payment and such other Total
Payments.  For purposes of determining whether any of the payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) any other
payments or benefits received or to be received by Employee in connection with a
Change of Control of Company or Employee’s termination of employment, whether
payable pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with Company, its successors, any person whose actions result in a
Change of Control of Company or any corporation affiliated (or which, as a
result of the completion of a transaction causing a Change of Control, will
become affiliated) with Company within the meaning of Section 1504 of the Code
(together with the Contract Payment, the “Total Payments”) shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by Company and acceptable to Employee, whose acceptance shall not be
unreasonably withheld, the Total Payments (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code either in their entirety or in
excess of the base amount within the meaning of Section 280G(b)(3) of the Code,
or are otherwise not subject to the Excise Tax, (ii) the amount of the Total
Payments that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (A) the total amount of the Total Payments or (B) the amount of
excess parachute payments within the meaning of Section 280G(b)(1) (after
applying clause (i), above), and (iii) the value of any non-cash benefits or any
deferred payment or benefit shall be determined by Company’s independent
auditors in accordance with the principles of Sections 280G(b)(3) and (4) of the
Code.  For purposes of determining the amount of the Gross-Up Payment, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Employee’s residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of Employee’s employment, Employee
shall repay to Company at the time that the amount of such reduction in Excise
Tax is finally determined the portion of the Gross-Up Payment attributable to
such reduction

 

8

--------------------------------------------------------------------------------


 

(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by Employee if such repayment results in a reduction in Excise Tax and/or
a federal state and local income tax deduction) plus interest on the amount of
such repayment at the rate provided in Section 1274(d) of the Code.  In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of Employee’s employment (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest payable with respect to
such excess) at the time that the amount of such excess is finally determined.

 

16.                               Survivability.  The provisions of Sections 10,
11 and 12 of this Agreement shall survive its termination.

 

17.                               Section Titles.  The titles of the Sections of
this Agreement are for convenience only and shall not affect the interpretation
of any Section hereof.

 

18.                               Waiver.  A waiver by either party hereto of
any of the terms or conditions of this Agreement in any instance shall not be
deemed or construed to be a waiver of such term or condition for the future, or
of any subsequent breach thereof.  All remedies, rights, undertakings,
obligations and agreements contained in this Agreement shall be cumulative and
none of them shall be in limitation of any other remedy, right, undertaking,
obligation or agreement of either party hereto.

 

19.                               Severability.  The rights and restrictions in
this Agreement may be exercised and are applicable only to the extent that they
do not violate applicable laws, and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid, or
unenforceable.  If any provision of this Agreement shall be deemed to be invalid
or unenforceable, then that provision shall be modified to make it enforceable
to the maximum extent possible, and the remaining provisions of this Agreement
shall not be affected thereby and shall remain in full force and effect.

 

20.                               Assignment.  This Agreement requires the
personal services of Employee only, and Employee shall not be entitled to assign
any portion of his duties or obligations hereunder.

 

21.                               Notices.  For the purposes of this Agreement,
notices, demands and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or (unless otherwise specified) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Employee:

Joseph G. Henry

 

1686 Kingsbridge Court

 

Annapolis, MD 21401

 

9

--------------------------------------------------------------------------------


 

If to Company:

Duratek, Inc.
10100 Old Columbia Road
Columbia, Maryland 21046

 

22.                               Governing Law.  This Agreement has been made
and executed in the State of Maryland and shall be governed by the laws of
Maryland applicable to contracts fully to be performed therein.

 

23.                               Waiver of Jury Trial.  THE PARTIES HERETO
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT.  EACH OF THE
PARTIES HERETO REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO (OR
ASSIGNMENTS OF) THIS AGREEMENT.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL (WITHOUT A JURY) BY THE COURT.

 

24.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties and supersedes any and all previous
agreements between the Parties regarding employment.  This Agreement may not be
modified orally, but only by an agreement in writing supplied by the party
against whom enforcement of any waiver, change, modification, extension, or
discharge is sought.

 

25.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall deemed to be an original but
all of which together will constitute one and the same instrument.

 

26.                               Section 409A.  Notwithstanding anything in
this Agreement to the contrary, if any amount payable to the Employee under this
Agreement is deferred compensation subject to Internal Revenue Code Section 409A
and the regulations promulgated thereunder (“Section 409A”) and if the Employee
is a “specified employee” within the meaning of Section 409A, payment of such
amount shall be made as follows:  Any amount that is scheduled to be paid for
the period which begins on the Employee’s separation from service, as defined in
Section 409A, and ends on the date six months from the Employee’s separation
from service, shall not be paid as scheduled, but shall be accumulated and paid
in a lump sum on the date six months after the Employee’s separation from
service.

 

27.                               Miscellaneous.  The parties agree to execute
all other such documents as may be required to effectuate or more readily carry
out the provisions hereof.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and Company have executed this Agreement.

 

COMPANY:

EMPLOYEE:

 

 

DURATEK, INC.

Joseph G. Henry

 

 

 

 

By:

/s/ Robert E. Prince

 

/s/ Joseph G. Henry

 

 

 

Name: Robert E. Prince

 

 

 

Title: President/CEO

 

 

 

Date: February 6, 2006

Date: February 6, 2006

 

11

--------------------------------------------------------------------------------